           Case 3:17-cv-01104-VLB Document 70-17 Filed 04/01/19 Page 1 of 9

                                                               equiv.:vv.            )246.44               —Iwwterury,-/e.iv.truz ,


  Yale
  Ya   1          of Arts and
        e Faculty of      and Sciences
  Steps
    Stepsfor
          forpromotion
              promotiontotoAssociate
                            Associate   Professor
                                     Professor      (or Professor)
                                               (or Professor)       with Tenure
                                                              with Tenure

   [Last updated:
         updated:1616February
                      February  2015]
                              2015]                                                                             4€4isivv,
                                                                                                                4€4i  sivv,                    3
    All
    All documents  referenced
        documents referenced   below
                             below cancan be found
                                       be found     online
                                                online on theonFaculty
                                                                the Faculty Administrative
                                                                       Administrative ServicesServices website under
                                                                                               website under
    Reappointments
    Reappointments :&:& Promotions.
                      Promotions.

    Notes:
    Notes:
        • In the
              the text
                   textbelow,
                        below,"department
                                  "department        chair"
                                                 chair"      should
                                                          should      be read
                                                                 be read        broadly
                                                                           broadly        to include
                                                                                    to include  chairs chairs  of programs
                                                                                                        of programs  with     with
           appointment      rights.
           appointment rights.
        • In cases
              casesinvolving
                      involvingfully
                                   fullyjoint
                                          jointappointments,
                                                 appointments,  oneone   of departments
                                                                     of the  the departments
                                                                                           shouldshould    take primary
                                                                                                   take primary           administrative
                                                                                                                  administrative
           responsibility
           responsibilityfor forthe
                                 thecase,
                                      case, in in keeping
                                               keeping    withwith whatever
                                                               whatever         conditions
                                                                          conditions         are mandated
                                                                                       are mandated            in the Memorandum
                                                                                                       in the Memorandum     of       of
           Understanding
           Understanding (MOU) (MOU)governing
                                          governing  thethe  candidate's
                                                          candidate's  case.case.
        • The
           The tenure
                tenureand andpromotion
                                promotion      process
                                            process        depends
                                                      depends   upon upon     a perception
                                                                      a perception           and practice
                                                                                     and practice  of completeof complete  confidentiality.
                                                                                                                 confidentiality.
           Department      chairs
           Department chairs        should,
                                  should,      at every
                                            at every       stage,
                                                       stage,      remind
                                                              remind          their colleagues
                                                                       their colleagues          of its importance.
                                                                                         of its importance.
        • The
           The dates
                datesbelow
                        belowdodo  notnot  apply
                                        apply   for for 2014-15
                                                     2014-15       cases,
                                                               cases,        andare
                                                                      and they    they  are aspirational
                                                                                     aspirational           for 2015-2016
                                                                                                  for 2015-2016              cases, These
                                                                                                                   cases, These
           dates   takefull
           dates take    fulleffect
                              effectforfor 2016-2017
                                         2016-2017         cases.
                                                       cases.

    FA STAP
       STAPpolicies
            policiesconcerning
                     concerning   timetable
                               timetable andand   criteria
                                             criteria      for promotion
                                                      for promotion      to Associate
                                                                    to Associate       Professor
                                                                                 Professor         or Professor
                                                                                           or Professor with    with
    Tenure:
    Tenure:

         "Consideration for
         "Consideration     forpromotion
                                 promotion   toto   tenure
                                                tenure     willwillbe be   detached
                                                                       detached    from from      resource
                                                                                            resource  issues..issues..,     Individuals
                                                                                                                , Individuals    appointedappointed
                                                                                                                                            to        to
         both
         both tenured
               tenuredassociate
                         associate      professor
                                    professor   and andprofessorprofessor
                                                                      will, inwill,
                                                                                the in   the language
                                                                                     language             of theFaculty
                                                                                                  of the current     currentHandbook 'stand
            competition with
         in competition    withthetheforemost
                                       foremost      leaders
                                                 leaders            in their
                                                              in their        fields
                                                                         fields        throughout
                                                                                 throughout            the world.'
                                                                                                 the world.'   Because Because
                                                                                                                           a tenureaappointment
                                                                                                                                      tenure appointment
         is without
            without term,
                      term,irrespective
                             irrespective  ofof  rank,
                                              rank,    it isit aisforward-looking
                                                                   a forward-looking          judgment,
                                                                                        judgment,    even even
                                                                                                           as it isas   it is on
                                                                                                                     based    based    on achievements
                                                                                                                                 achievements   to        to
         date.
         date. ItItexpresses
                    expresses thethe
                                  University's      commitmentto,to,
                                  University's commitment                  andand    faith
                                                                                 faith   in, in, a faculty
                                                                                             a faculty      member's
                                                                                                        member's      ongoingongoing
                                                                                                                                 careercareer
                                                                                                                                        of      of
         distinguished research
         distinguished    research  andand   scholarship,
                                         scholarship,              disciplinary
                                                            disciplinary            and interdisciplinary
                                                                             and interdisciplinary                leadership,
                                                                                                        leadership,    committed  committed
                                                                                                                                     teaching, teaching,
         and engaged
         and  engageduniversity
                          university    citizenship.
                                     citizenship.         Criteria
                                                     Criteria           for appointment
                                                                   for appointment               or promotion
                                                                                          or promotion             to associate
                                                                                                         to associate     professorprofessor    with tenure
                                                                                                                                      with tenure
         and appointment
         and  appointmentoror      promotion
                                 promotion        to full
                                              to full        professor
                                                        professor           differ
                                                                        differ       in degree,
                                                                               in degree,     ratherrather
                                                                                                     than inthan
                                                                                                               kind.inTenured
                                                                                                                        kind. Tenured
                                                                                                                                  associateassociate
         professors are
         professors    areexpected
                            expected     to have
                                     to have   shown  shown
                                                          evidence evidence      of exceptional
                                                                         of exceptional               accomplishments
                                                                                             accomplishments        and futureand    future
                                                                                                                                 promise     promise that
                                                                                                                                          that
         makes the
         makes     thesponsoring
                       sponsoring     department
                                   department            confident
                                                   confident             that within
                                                                   that within            five years
                                                                                  five years           they
                                                                                                they will    willpromotion
                                                                                                          merit      merit promotion
                                                                                                                                 at Yale at  Yale to the
                                                                                                                                         to the
         rank  ofprofessor."
         rank of    professor."(Report of of the Faculty of      of Arts and Sciences Tenure and      and Appointments Policy Policy Committee,
                                                                                                                                      Committee,
         5 February 2007)

    Also, as
          asstated
             statedinin
                      thethe
                           Faculty Handbook:

               criteria for
         "The criteria   forappointment
                             appointmentoror     promotion
                                              promotion       to the
                                                          to the  rankrank   of
                                                                        of associate professor with tenure differ from
                                                                                     professor                     from those
                                                                                                                         those
         for professors in degree
                             degreerather
                                       rather than
                                            than    kind.
                                                  kind.    Tenured
                                                        Tenured        faculty
                                                                   faculty      at Yale
                                                                           at Yale       are expected
                                                                                   are expected  to standtoamong
                                                                                                            standthe
                                                                                                                  among     the foremost
                                                                                                                      foremost
         leaders
         leadersinintheir
                     theirfields
                            fieldsthroughout'the
                                    throughout'the    world,
                                                   world,     Associate
                                                           Associate        professors
                                                                       professors        with tenure
                                                                                   with tenure         are expeCted
                                                                                               are expeCted  to developtothe
                                                                                                                          develop the
         qualities
         qualitiesofofscholarship
                       scholarship     that
                                     that   earned
                                          earned themthem   permanent
                                                        permanent          appointments,
                                                                     appointments,          so thata within
                                                                                    so that within           a reasonable
                                                                                                      reasonable             period of time
                                                                                                                 period of time
         their value
               valuetotothe
                          theUniversity
                               Universityandand  their
                                              their     national
                                                    national       or international
                                                              or international       standing
                                                                                standing        will make
                                                                                          will make         them suitable
                                                                                                     them suitable           candidates
                                                                                                                    candidates
             professor."
         for professor."

    Annually by by March
                    March1,1,thethedepartment chair (with the the assistance
                                                                   assistance of of
                                                                                  thethe  Office
                                                                                       Office     of Faculty
                                                                                              of Faculty       Administrative
                                                                                                          Administrative         Services)
                                                                                                                            Services)
    should
    should identify
             identifydepartmental
                       departmental     candidates
                                      candidates  whowho will will be considered
                                                              be considered           for promotion
                                                                              for promotion            with in
                                                                                                with tenure  tenure   in the
                                                                                                                the next     next academic
                                                                                                                          academic
    year.   Thislist
    year. This   listshould
                      shouldinclude:
                               include:
         •• all faculty on
                         on term
                             termentering
                                    enteringtheir
                                              their8th8th
                                                       yearyear  in coming
                                                            in the  the coming     academic
                                                                             academic           year beginning
                                                                                         year beginning            July
                                                                                                          July 1 (or     1 (or other
                                                                                                                      other
             negotiatedpenultimate
             negotiated   penultimate     year)
                                       year)
          •• suitable
             suitableAssociate
                       AssociateProfessors
                                    Professors    on Term
                                              on Term     whowho
                                                               will will entering
                                                                     entering  their their 7thinyear
                                                                                     7th year         in the coming
                                                                                                 the coming   academic  academic
                                                                                                                          year     year
          •• others   whomthe
             others whom      thedepartment,
                                   department,    in consultation
                                              in consultation     with with the candidate
                                                                       the candidate   and theand   theofoffice
                                                                                                office    the FASof the FAS
                                                                                                                     Dean,    Dean, have
                                                                                                                            have
             deemed     appropriate
             deemed appropriate     forfor review.
                                        review.


Steps  forpromotion
Steps for  promotiontotoAssociate
                         Associate   Professor
                                  Professor      (or Professor)
                                            (or Professor)       with Tenure
                                                           with Tenure                    Last updated: February 16,
                                                                                                                 16, 2015

      4.4N.P14-
  61114.4N.P14-   44.\41r414—
                44.4.\   414— 6tr"(2^4414-ittres'
                              6tr"(2^4414-ittres'                   61446f(44' 13.4tAk76
                                                                    61446f(44' 13.4tAk76                                  oleo/ op .
                                                                                                 —puotie4wv-w44--le.t..14 of
                                                                                                —puotie4wv-w44--le.t..14             1. rIv
                                                                                                                                   .11.   v

                                                                                                                                                  BYRNE012566
                                                                                                                                                  BYRNE012566
                Case 3:17-cv-01104-VLB Document 70-17 Filed 04/01/19 Page 2 of 9



     'Yal e luctrity
     'Yale    luctrity qfil
                        ' asrtsand
                               and Sciencs
     Steps for promotion
               promotion to    Associate Professor (or Professor) with Tenure
                           to Associate



  Actor/Activity                                                        Description                                                   Timeline

      Stage 1:
                                                                                                                                    Typically done
    Preliminary
                                                                          Steps 1-6                                                 during spring
    Prepa ration
                                                                                                                                     and summer
       Of File
       Of File
                                  1   Inform candidate
                                             candidate of
                                                       of process
                                      The department chair sends the candidate the divisional template letter                        No later  than:0
                                                                                                                                         laterthan:0
           Chair.,                                 the review and requesting the necessary :materiEds:
                                      advising of the                                        aterials:                              March 1 of the
                                           Humanities Letter of Request                                                             academic    year..
                                                                                                                                    academic year..
           Jn form
           Jnof rm                                                             .Engineerin% Letter'OfTtOcinest
                                           Biological and Physical Sciences & .Engineerin%Lettet'bfrEtOciuest                         prior to ate
                                                                                                                                               die
                                           Social Sciences Letter of Request
                                                                     Request ,                                                        Candidate's
                                                                                                                                      eandidate's
                                                                                                                                        -
      ••                                                                                                                            tenure review
                                       For dandidatObeing
                                           danclid.at#being consider'eal'et*
                                                            considered "ea*                                         on? Api.1111,
                                                                                                     may,:jie:situ, qt.
                                                                                            iette7:!,may,.*:sini        Apri1,I1,
                                       1,een. 6, ,Sepi.
                                                 Sept. 1: of year 7,
                                                                  7, or Jan.
                                                                        Jan. 10
                                                                             10 titifyear
                                                                                   fyear
                                  2. Submit/receive
                                      Submit/receive preliminary
                                                     preliminary materials
                                                                 materials
                                      The candidate provides the department chair with electronic copies of:
                                        .. A detailed academic CV
                                        .. Names of up to three individuals who might serve serve as "arms-length"
                                                                                                     "arms-length"
  Candidate/Chair                           referees (persons, to the best of the department's knowledge, who were
                                            or are not teachers/mentors/advisors or others who have a close personal                   End of
   Submit/receive                           relationship with the candidate) names of up to three individuals whom                   March break
   basic materials                                         believes would not offer a fair assessment of his or her
                                            the candidate believes
                                            work
                                         •• A brief statement of
                                                               of research interests to help guide the department in
                                                                                                                   in
                                            its selection of additional referees
                                      Note: Additional materials
                                                       materials and
                                                                 and an
                                                                     an updated
                                                                        updated CV
                                                                                CV are
                                                                                   are due
                                                                                       due on
                                                                                           on August
                                                                                              August18
                                                                                                     18(see
                                                                                                        (see it6
                                      beloW).
                                      Select departmental review
                                                          review committee
                                                        chair selects
                                      The department chair    selects aa departmental   facultY.TevieVeLmAnittee;
                                                                         departmental facultY.TevieVtunitnittee;
                                      typically composed of three faculty members drawn front    from the
                                                                                                       the pool
                                                                                                           pool of  faCulty
                                                                                                                 of faculty
                                      menthol's eligible
                                      members    eligible to      on the case
                                                          to vote on       case (see
                                                                                (see link
                                                                                     link for faculty eligibility).                   "'Begin
                                                                                                                                      "'Begirt by
                                                                                                                                              Ap01
                                                                                                                                      ''early Ap01
       • Select.                          department
                                          department,chair submits. the proposed names
                                                                                     -    to the
                                                                                             the chair of the
    depart.Oeniali
     epartmentai .                    appropriate Area Committee (Biological Sciences
                                                  Area.committee                          Humanities, Physical
                                                                                Sciences Humanities,
          . . .                                                                                                                      Oon-ipletp. by
                                                                                                                                     oonvletp.
•,Teview committee
Y,reViely        •,..• • •••-•,       Sciences & Engineering, Social Sciences) and to the FAS Dean (by April
                                      A fler iterative consultation, this:list is..-approy4
                                      Afler                                    is..-apprpv0andte   coiliplittee)S
                                                                                            andte colnimi-tte6LIS
                                      appointed (no later than April 22).




 Steps for promotion to Associate Professor (or Professor) with Tenure                            Last updated: February 16, 2015                        2



                                                                                                                                                     BYRNE012
                                                                                                                                                     BYRNE012567
                                                                                                                                                              567
           Case 3:17-cv-01104-VLB Document 70-17 Filed 04/01/19 Page 3 of 9



   Yale Faculty qfArts and Sciences
                qfArts and Sciences
   Steps for
         for promotion
             promotion to
                        toAssociate
                          Associate Professor (or Professor)
                                                  Pi ()lessor) with
                                                               with rfentite
                                                                    Thant


                      4a, Secure referees: Propose referees and comaarison candidates
                          The departmental faculty review committee and/or departmental
                                                                                     departmental faculty as a
                          whole identifies 10-15 outside scholars as possible external referees for the
                          promotion, including, when appropriate, some or all of the reviewers
                          suggested by by the candidate, Referees should be leading scholars who hold a
                                       above that for which the candidate is being reviewed. In preparing
                          rank at or above
                          this list, the committee should be aware that, ultimately, at least seven of the
                          letters for this promotion must come from referees who hold an arms-lehgth
                          relation to the candidate (that is, who have not served
                                                                                served as the
                                                                                          the candidate's
                          teacher, mentor, or research collaborator, or have a conflict of interest), and
                          at least
                             least four
                                    four of
                                         of these
                                             these arms-length
                                                   arms-lengthletters
                                                                 letters(see
                                                                         (see#411)  must come
                                                                              #411) must come from referees
                          who have not not previously
                                            previously written  for the
                                                       written for   the candidate for an appointment or
                          promotion at Yale. Proposed referees should be selected with the aim of
                          providing
                          providing a fair; informed, and rigorous review reflecting a diversity of
                          viewpoints. At no point
                                                point in the process
                                                             process should the candidate be informed
                          which referees
                                  referees have been
                                                   been considered
                                                        considered or selected.
                          The department (supported, where appropriate, by the     the chair's assistant)
                          prepares anan alphabetized list ofof proposed referees that includes as much of
                          the following as is is feasible to obtain without undue effort (and without
                          revealing
                          revealing the identify of potential reviewers to the candidate):
                             • The name of the referee (in bold)
                             • Degree information (institution and date [or approximate date if actual
  Departmental                   date is not readily available])
    Review                   •• Current position
   Committee                 • Relevant honors                                                                       As soon as
                             • Major service activities (journal editorships, etc,)                                 possible after
Propose referees             • Scholarly accomplishments and evidence of eminence (e.g.,                           the committee
and comparison                   bibliography, citation counts, h-index, and/or other disciplinary-                  is approved
   candidates                    appropriate evidence)
                              •• Brief explanation of the appropriateness of the referee for the particular
                                 case (expertise, stature, presence in leading department, etc.)
                              • Indication of whether the referee was proposed by the candidate or by
                                 the department
                              •• Information about whether the referee has written an evaluation of the
                                 candidate for a previous Yale appointment or promotion review (please                                   ,
                                 specify)      '
                              • Indication whether the referee is arms-length or not, with notes about
                                 any substantial connection to the candidate such as
                                 o whether the reviewer chaired or served
                                 o                                     served on
                                                                               on the
                                                                                   the candidate's
                                                                                       candidate's dissertation
                                    committee and/or shared a dissertation director with the candidate
                                    and/or was thethe candidate's
                                                      candidate's teacher or post-doctoral mentor
                                 o
                                 o whether the reviewer and candidates are co-authors and/or have
                                    collaborated on research

                          The departmental faculty review committee
                                                                committee also submits to Department
                                   list of three comparison candidates, at least one of which will be
                          Chair a list
                          "aspirational" in
                          "aspirational"    in the
                                               the sense
                                                   sense of
                                                         of having
                                                            having already
                                                                   already achieved what we hope our
                          candidate may achieve in the decade after promotion. These should be the
                          stars—rising or established—of the field broadly conceived.

                          This list should be accompanied by
                                                          by a short summary of the credentials of

Steps for promotion to Associate Professor (or Professor) with Tenure            Last updated: February 16,
                                                                                                        16, 2015                     3



                                                                                                                                 BYRNE012568
          Case 3:17-cv-01104-VLB Document 70-17 Filed 04/01/19 Page 4 of 9



  Yale
  Yale Faculty ofcy-Arts
                    Arts and
                         amlS'cionces
                             S'ciences
  Steps  forpromotion
  Steps for  promotiontotoAssociate
                           Associate   Professor
                                    Professor      (or Professor)
                                              (or Professor)        with 'lignite
                                                             with 'tenure


                          eachcomparison
                          each    comparison     candidate,
                                               candidate,       identifying
                                                            identifying       the aspirational
                                                                         the aspirational            comparison
                                                                                             comparison
                          candidate.This
                          candidate.     Thisshould
                                               should   normally
                                                     normally        include:
                                                                 include:
                            •• The
                                 The name
                                       nameofofthe
                                                 thecomparison
                                                      comparison       candidate
                                                                   candidate        (in bold)
                                                                               (in bold)
                            •• Degree
                                 Degreeinformation
                                           information(institution
                                                          (institution  and
                                                                      and     date
                                                                           date  [or [or  approximate
                                                                                     approximate           date
                                                                                                      date if     if actual
                                                                                                              actual
    (cont'd)
    (cont 'd)                    dateisisnot
                                 date     notreadily
                                               readilyavailable])
                                                        available])
                             •• Current
                                 Currentposition
                                           position                                                                             (cont'd)
 Departmental
 Departmental                •• Relevant
                                 Relevanthonors
                                             honors
   Review
   Review                    •• Major service
                                         serviceactivities
                                                  activities(journal
                                                               (journal   editorships,
                                                                       editorships,   etc.)etc.)                              As soon
                                                                                                                                  soonasas
  Committee
  Committee                  •• Scholarly    accomplishments
                                 Scholarly accomplishments        andand   evidence
                                                                       evidence         of eminence
                                                                                  of eminence      (e.g., (e.g.,             possible  after
                                                                                                                             possible after
                                 bibliography,citation
                                 bibliography,   citationcounts,
                                                             counts,   h-index,
                                                                    h-index,      or other
                                                                              or other        disciplinary-appropriatethe committee
                                                                                         disciplinary-appropriate                committee
Propose referees
        referees                 evidence)
                                 evidence)                                                                                       approved
                                                                                                                              is approved
and comparison                •• Brief explanation
                                        explanation ofofthe
                                                          theappropriateness
                                                                appropriatenessthe    of comparison
                                                                                         the comparison            of
                                                                                                               candidate
                                                                                                        candidate    for    for
   candidates
   candidates                    the particular
                                 the  particularcase
                                                  case   (expertise,
                                                      (expertise,       stature,
                                                                    stature,       presence
                                                                             presence            in leading
                                                                                         in leading           department,
                                                                                                      department,
                                 etc.)
                                 etc.)

                          The information
                          The   informationabout
                                             aboutreferees
                                                      referees andand  comparison
                                                                   comparison       candidates
                                                                               candidates         will subsequently
                                                                                          will subsequently
                          be included
                          be  includedasaspart
                                           partof of
                                                  thethe
                                                       filefile
                                                            thethe  department
                                                                 department      prepares
                                                                            prepares for thefor
                                                                                             TACthe TAC
                          considerationofofthe
                          consideration      the   case
                                                case
                     4b,'Secure-referees:
                     4V:Secure
                           :   referees:
                                 . .    - Submit/discuss
                                          Submit/discuss listlist
                                                               of Of Prnposed
                                                                  PrOposed      refere6
                                                                           referee§     and coinparison
                                                                                    and comparison -
                        candidates:-:
                        candidates
                             The'dcpartmcntchair
                             Thc•dcpartmcnt                          chair.subin     subin      Ifs ifs      to tire-chair
                                                                                                      to tire-chair                    of theArea of theArea            Con:mill:tee
                                                                                                                                                                   Committec       and. FAS and. FAS
                              Dean:
                              Dean:-(a)      -(a)the.„candidate's
                                                   the.._candidate's                      CV,CV.     and and                 other
                                                                                                                               - relevantmaterial,
                                                                                                                    otherr-relevant                       material,          (b)lhe
                                                                                                                                                                         (b)lbe
      = _ „                  alphabetized
                             alphabetized and                 and          annotated
                                                                     annotated                  1 i st ,list
                                                                                                        of proposed    ,of proposedjefereeSyeferereS for 'and:             for review
                                                                                                                                                                     ' review   and:
     it                      discussion
                             discussion and,:(c)          and.  :(c) the   thealphabetized
                                                                                     alphabetized                        andand           annotated
                                                                                                                                  annotated                  list oflistcomparison
                                                                                                                                                                          of comparison
                                                                                                                                                                                                         As soon.
                                                                                                                                                                                                         As  soon. aSilie
                             Candidates:
                             eandidates: ii:
                                                                                                                                                                                                       ;previous  -step:
                                                                                                                                                                                                       DreviOus -step: ha
                                                                                                                                                                                                                       has;
  referees               •••••The.chair.
                                • ••
                                  ••      •
                                          •    •
                                               •    • •-•
                                                      •-•  ••••••••
                                                           ••••••• •  •
                                                                      •    •
                                                                           •  ••      •
                                                                                      •       •
                                                                                              •  ..".••
                                                                                                 ••"•••                •
                                                                                                                       • -•••-::::•-•••:•••••-•:•••:
                                                                                                                         -••    •-::::•-••••:•
                                                                                                                                             ••• • -•-•- •
                                                                                                                                                         •       •
                                                                                                                                                                 •                               •• •• --been.conipleted
                                                                                                                                                                                                        --beerveorripleted
                              The•chair.
                                 :•. • •           of tlid:.Area:COnunittee.
                                                          the:'Area:COminittee
                                                                         •                •••                        ••andFAS:iibeari:review
                                                                                                          .........•and        FAS:iibeari.: review
                                                                                                                                             •                •    ••
                                                                                                                                                                            these;:d.c.)ciiinentS
                                                                                                                                                                       these;:d.c.)0iiiiients
                                                                                                                                                                        -    .        •


   C'tiiidid4kS
   candidates:'                   aY• s:s:ltiggeSteti
                              m ay•                       delonS;.
                                            iggeSt•deletionsChanges                 .Changes                and••4aciitiOli§:t0.
                                                                                                         and••4aciitiOli§:t0:th(                       -th(    sOggested,iliSt
                                                                                                                                                               sOggested,iliSt      of rc.ferceS
                                                                                                                                                                                          referees '
      -         ::                          .•        •:                •:•   ••   •         : . • .. ..                       -- ••   .••       .1:
                                                                                                                                                  1: ••                     .•.
                                                                                                                                                                            .•    : •• •• •:

                              artd/OrCOrnparison
                              and/OreO.t.riparison candidates.:                candidates.:                          AfteriiteratiVeieNiStiltation'i.!Abe'dePartMent•
                                                                                                        After,:iteratiVeieNiStiltationi.                                  !Ahe'dePartMent .-•-
                              ell   aiii:licleCiVeS al)i)tovaldf:•:a
                              ellaie:rebOiVeS                     . •                d fmaticf6reeiand:e.brrparisiii:::andidateliSt;•:and:comhaiison       :                candidate .filbiii:i•
                       •_: the Clialr"df.the
                                       Clialr" -if.the :Area       :Area••C••     omm
                                                                              ••C••     •
                                                                                        •         ittee•:::F•sk6o
                                                                                                 ittee•                                    effort!Will..beMaddiO:condact•thiS
                                                                                                             :::Fvery. effort!Will..berriadeiO:concinci•filiS
                                                                                                                                               .•:
                                                                                                                                               .  •:                                   ••
                                                                        •• •••••
                                                                             ••••••         •• •• • • •• : . .:••:•_••         •• . •• .•. • •.' •• •••••:••:
                                                 with:efficiency .and responSiVeieSs                                          i           .-••:

                      4c.Secure
                      4c. Securereferees:
                                  referees: Contact
                                          Contact    approved
                                                  approved      referees
                                                           referees
                           The department
                           The  departmentchairchair
                                                   (or(or chair's
                                                       chair's    assistant)
                                                               assistant) then then
                                                                               sendssends
                                                                                     to eachtoofeach  of the approved
                                                                                                 the approved
                           referees'a 'a
                           referees      copy
                                       copy of of
                                               thethe  candidate's
                                                   candidate's  CV, CV,    accompanied
                                                                     accompanied          by an e-mail,
                                                                                    by an e-mail,          using the
                                                                                                   using the
                           standard    template:
                           standard template:
   Chair or
   Chair  or                  •• For
                                 For initial-email
                                     initial-emailtotoreferees
                                                           referees  forfor promotion
                                                                         promotion         of Associate
                                                                                       of Associate          Professor
                                                                                                        Professor  on on
Chair'sAssistant
Chair's Assistant                Term (without
                                 Term    (withouttenure)
                                                      tenure)toto   Tenure,
                                                                  Tenure,   useuse    this'template.
                                                                                 this'template,                                As soon
                                                                                                                                   soonasasthe
                                                                                                                                             the
                                 For referees
                              • For   refereeswho   who   agree
                                                        agree      to write
                                                               to write       a letter
                                                                          a letter  (see (see   #7 below),
                                                                                          #7 below),           use this
                                                                                                        use this                list has  been
                                                                                                                                     has been
    Contact                      tempt*.
                                 tempt*.                                                                                      approved,but
                                                                                                                              approved,    butnono
 referees on the                                                                                                              later than
                                                                                                                              later  thanJune
                                                                                                                                          June 11
                           The   e-mailrequests
                           The e-mail     requests   thethe  referee's
                                                         referee's         participation
                                                                      participation   in theinreview
                                                                                                the review     and informs
                                                                                                        and informs
  approved list
  approved
                           them   that,ififthey
                           them that,       theyagree
                                                   agree to to  review
                                                            review    the the  candidate,
                                                                           candidate,         theyreceive
                                                                                        they will     will receive
                                                                                                              accessaccess
                                                                                                                     to      to
                           the  materialsfor
                           the materials      forreview
                                                   review no later
                                                              later than
                                                                     than September
                                                                           September 1   1 and    thatthe
                                                                                            and that    thereport
                                                                                                             report willbebe
                                                                                                                  will
                           duesix
                           due   sixweeks
                                     weekslater.
                                               later.   Departments
                                                     Departments           are encouraged
                                                                      are encouraged      to offertomaterials
                                                                                                      offer materials
                                                                                                                (by mail(by mail
                               throughaasecure
                           or through        secure    website)
                                                    website)        to review
                                                                to review   overover     the summer
                                                                                   the summer      if suchifmaterials
                                                                                                             such materials
                                                                                                                      are      are
                           available(published
                           available   (publishedbooks, books, forfor  example).
                                                                   example).




Steps  forpromotion
Steps for  promotiontotoAssociate
                         Associate   Professor
                                  Professor      (or Professor)
                                            (or Professor)       with Tenure
                                                           with Tenure                                                            updated: February
                                                                                                                             Last updated: February16,
                                                                                                                                                    16, 2015
                                                                                                                                                        2015                                                            4



                                                                                                                                                                                                                   BYRNE012569
                                                                                                                                                                                                                   BYRNE012569
               Case 3:17-cv-01104-VLB Document 70-17 Filed 04/01/19 Page 5 of 9



     Yale Faculty ofof Arts arid Scleikes
      StepS for
            for promotion  toAsSoCiate
                promotion to AsSoeiate Professor
                                        Professor(or
                                                  (or Professor)
                                                      Professor) with Tenure


                               4CL:Sei::dee..referees: TraCkrefeti:ei,
                               4d:::Seedre              Track refer:ei:r espouses   eSnonSes
                                         . .           •..:: • •'             • .                          . ••:..      .         . ::,.,
                                  . The ChafeS'aSSi§tant.
                                          chairs assistant..Monitors!
                                                                .irionitors! the
                                                                              the   progress.
                                                                                      . • .•. of;, . . • .. • ..reqUestS,nd.:UPdateS
                                                                               .. • prOgreSkOfteferec..                   a•    ates
                                    the chait4:needed
                                        chaita:rieedbdiiiThe         Chair'Sassistant
                                                             •The clair's         assistant
                                             •:Tradk.
                                                ••Tradk.S'  .§' and
                                                                 and ireeOrds,ireCOrds,alfieSpOrisoallIteSPOnseSito         $:tothe:,•eMail:s;t0.the'refere
                                                                                                                                    . thc:citi:.411:§;t0                            list
                                                   • : • • •••• :••••-•• •••,:••• • • •• •                               • • ••           •• • :•••••-•-••• •-••••• ••    •• • • • •
                                                  Sett.ds..a...a.reininder..message
                                                  Sends           reminder.. message 1'1....weckand.•then.             wecicanclthen'3,::weelcs    .'.q::wecksAfter    after the      initial
                                                                                                                                                                                      initial.
                                                  diStfibutiofititilhoSe'who
                                                  diattibutimititithoSe'who                      . .:,.„:...,.., have notrospOnde-
                                                                                                                           riot respondedd:se :that          •         additiO4a.ltp.ictea
                                                                                                                                                                       additiOrial.rpferees
                                                                                                                                                                                  •         .. ....:....: .•:.
                                                  may :be solicited •if needed                    needed.. ... • • .
  Chair's Assistant
          Assistant                           :.ProVideS.
                                                  ProVideS an         ari i.pdated
                                                                                 i
                                                                                Updated                report
                                                                                                         report of    of the :responses:
                                                                                                                                  resPonSeS.        ,t0 -the Ohairri0
                                                                                                                                                                   Chair•nu.later..than•
                                                                                                                                                                                  later than
                                                                                                                                       •.                                                                        As soon as-the
                                                                                                                                                                                                                           as- the
                                            ..July ltily 15                 •                                                                                                                                   -invitations
                                                                                                                                                                                                                -Invitations have
    Track referee                          •• .,,,Keeps::a.
                                                   Keeps,a full.:set Ofa 11 eorreSpOn deree.:betWee4.:department "(irielUdingi•.•
     resportses -                                                                                                                                                                                                 been sent out
                                                  cluiir). andand all rektee§.      rekrdeS.: (includirig.thOSe
                                                                                                           (irieluding•thOSe Who.deeline),  Who .deeline), :Whielf•WilLhecOnie:.,
                                                                                                                                                                          hiehWilLliecOine,
                                              : part.• of• the:petit
                                              .:. part'         the permanent
                                                                . •• : :• ••
                                                                                         anent:file      file :in.   .•:the,case
                                                                                                                   :inthe.case..
                                                                                                                      • •.:.: . •• •• •• .
                                              ,:,130f.o.rc.4•
                                           ',:13efore."a..ease     . Case
                                                        ••: . • • . • ..•           can
                                                                                      can      move
                                                                                                 Move    •       to.the.  next"Stepfor.Premtptionwith:•ton:vtp,
                                                                                                                                ••                  promotion  •       ••                       the.
                                                  ohair.
                                                  ohtiii'sliOldl'ensure:tliat
                                                     ..      shonld'eastirc•tliat.
                                                                     . .:•.. ...•
                                                                               :. . • •..•• . . ... : : ..... .: letters
                                                                                                                  letters   haye.leeitrceei*ed.
                                                                                                                            have       been.rceei*ed              front   a:tniniMnin:Of:..!.      of. .;•.• ••
                                                 seven        refereeswho.hOld..arr
                                                 seven referee's                     who.hold.:an'arMS-lenkth         arms-length relation              .      to.the;.dandidate'(that.is;
                                                                                                                                                               to.the,Candidate:-(that•is,               •
                                                  who       have:•not;:serVed.aES• :fh:c..eandidate?S'teachertOtor'ot-research
                                                   ho have:not;:perved:aS                                        thecandidate's.teaehernentor • . • r research •:.•
                                             ..:w collaborator, of
                                                  tollaborater,-oriave                                  aa eonflict
                                                                                                              Conflict Ofititcr.est)
                                                                                                                             of itterest).and,     .and,eat,leaSt         four. of these;:
                                                                                                                                                               t,leaSt four:Of
                                                 arms-length-letters
                                                 .attri§z.length;letterS
                                               " • :..-                         ""— • .•           must           coMe:•froni:refered§.
                                                                                                                 coMe:.frotii:i.eferoeS.             ..WhO:have:ript.
                                                                                                                                                     . .Who:haVe:Opt.            .previonsly:
                                                                                                                                                                                  previotsly:
                                                                                                               " •          .; • .. .• :.• .7 •:                                    •  •  •       .. •
                                                  written .tor  . for tho'can idate .for:an appoiritinent                    appointinentrOrsprOMOtipwat                                            .


    Chair and                       Schedule Tenure Appointments Committee (TAC) review date
  Chair's Assistant
                                    The department chair and    chair's assistant work with the
                                                           and chair's                      the FAS
                                                                                                FAS Dean's
                                                                                                    Dean's                                                                                           No later than
                                    assistant to schedule a tentative TAC review date.                                                                                                                mid-June
       Schedule
       TAC date

                                    Submit/review case
                                                  case materials'                                       '
                                                                                                                             ..
                                      The candidate .......
                                                         ....... .........
                                                                   ..... ..      materials
                                                                                 materials to  to thedepartnient
                                                                                                  thedepartnient
                                                                                                   .                     chair,•• ...•• .
                                      department.ehair:reCeives
                                      department.ehair:reeeivos this.         this. material .and.
                                                                                               •and.:.-.r.reVieWS:'it•fer,coMpleteneS§
                                                                                                          eVieWS:'it•for,coMpleterie§§ and..
                                      accuracy. The
                                                  The 'eliairimay.askthei:eandidate,
                                                       'Cliairiirnayask:!thecandidatefor.revisions,or.uPdateS
                                                                                                     for..revisions,.gr.uPdateS to; ensure:
                                  . :that all   materials include
                                            all materials      includerequired
                                                                             requiredinformation
                                                                                         information The candidate is responsible
                                   •• for
                                      fey. ensuring
                                           en Suringthat     his or:.h
                                                     that hig.       be.h er:materials
                                                                            en.ni ateri al S for
                                                                                             for the      rev
                                                                                                 the'.are:•uptiew•fire:•upt•to7date,
                                                                                                           review          .to7date, :born
                                                                                                                                     :Corn plete;.
                                                                                                                                           plete;.
                                      and
                                      and .accurate,
                                           .accurate, ••
                                    The 0.arididate,"
                                                  rididate: iss. aasoease materials
                                                                               materialsshOUld.inclUdit
                                                                                                   shOUld.inclUdit
                                     .. •• .. :•::
                                                 :•:: .......:               . . : .. •• :. ••• :.               : . -- • •• •••
                                             An updated.
                                             An                       detailed: academic
                                                        updated.detailed:              academic'CV
  iE Candidate;:
  iE                Chair; :
         Candidate;.Chair;                                   .ppl cable tire. candidate
                                              r,. If •a.applicable,                 candidate should        shoulil:l:l st:  st:ri_the,CV"'past
                                                                                                                                     ri_the,CV"'past and ,current
1!1!11' Chair's
        Chair'S:ASsistant.
                ASsistant.                      •• (most:important)
                                                    (most:important) grants,.       grants,.including:role:
                                                                                                      including..role:on:            on, each.:
                                                                                                                                              each.: grant  grant(e.g.,(e.g., principal
                                               •• investigator), dates:for each grant,,amountsof.funding      grant,,amountsof•funding(for                               (fordirect.
                                                                                                                                                                             . direct.
                                                                                                                                                                                ••
   ,5'zibmit(r00eive/
   ,Yzibmit/receive/                                 anclior indirect
                                                     andi.or       indirect costs);
                                                                                  costs); and (in:the:case(in,.the:case of          of collahOrative
                                                                                                                                           collabOrative grants)          grants). portion:
                                                                                                                                                                                      portion,
      review final
     revievi? final                                         fandirig41lOcated
                                                            funding. allocated to           to:the:Candidate's
                                                                                                  :the:Cand       id ate's•Salary..8salary and :researck'ptOgritaat:
                                                                                                                                                              :researck..piegritaat
       matorials
       materials                                                                                    .. •
                                                    Yale .':
                                            :.:..•, •,.Yale:
                                                          .           •.• : l..      : ••              • •. •                •:.       •••••                .... . . • • . • • :.. h, d• :
                                              A chrono
                                                     chronologicalAist
                                                                  logic :a •list of         all,the.courses
                                                                                      of all,th          e courses
                                                                                                              ourses th    thOyh4VO•tauglitat,Yale
                                                                                                                                 OyhatOlaught:at ,Yale •and:thd                     andt
                                            ienrol ments..AdriiiniSiratiVe...§taff MerriherS                     members inrdepaitifierif .and:.fr60.4fils                           rngi'.affis
                                             :have access in:FIS-(which-Wil1be.rePlabed             wil1be.rePlabed
                                            .:.snmr.riary.repOrts..witlithi§..inforrnatiori                                      For candidates in.
                                              •••••, •                   • •• •• ••• thiS..inforrriatiori
                                                                                             .•••        ••      •• •• ••                    •• •• ••• •:.
                                                                                                                                                                    in.•TBiological
                                                                                                                                                                           3iolpgieal.
                                                                                                                                                                               ••:
                                              Sciences and
                                              Sciences            and in in Physical
                                                                               PhysicalSbietiCeS  Sciences & Engineering,F,ligineering,.also               also inelride: ..... ....
                                              contribution to the course (c.g.;.: course:director              cours:el. directov or co-director;          co,di.reetOr;.tniniiber iuMber:.i,
                                              of lecture§..given;
                                                     lectureS.given; contact .hours):.•:.         .hoursY:.
                                                                                                                                                                  1,••••.• ••
                                              A comprehensive list                list ofof their           additional teach
                                                                                                 their:additional                ter chin&      ingi adviSing and 'other
                                          :9:ontributioriS:itt.
                                           ,:PontributioriS..at.Yale           Yale ce,g., advisinigievalithlion•
                                                                                                      advising/evalUatiOn or                           or dissortatiolis:
                                                                                                                                                           dissortatiolis:',.,!


  Steps for promotion to Associate Professor (or Professor) with Tenure                                                                  Last updated: February 16, 2015                                                             5



                                                                                                                                                                                                                              BYRNE012 570
                                                                                                                                                                                                                              BYRNE012570
           Case 3:17-cv-01104-VLB Document 70-17 Filed 04/01/19 Page 6 of 9



   Yale Faculty ofArts
                  Arts anti
                       mid Sciences
   Steps for promotion  toAssociate
             promotion to Associate Professor (or Professor) with Tenure

                                                                                                                                                                                                          . 4".
                                        qualifying eZarris•s.entOr
                                                             ezarris. •s.entOr essays;           essays.direetioneOf  duection of stadent•PrOdtietionS;.:
                                                                                                                                                      student pioduetions, .
                                    • formal                  inforniaf mentoring;.iorgani4ng..of
                                        foimal and i.nformal:mentoring,                                            organizing of aCademidrcading:;groups;
                                                                                                                                                        academic reading groups, _i
                                       advising.f
                                •••,l.•advising
                                   ••• .                      stndOnt
                                                             Of   strident
                                                                      .•      acadeMWOrganiiatiOns,'serYieeOn.dePartrriental.
                                                                                 deade.MWOrgan•iiatRins,:•serViCeOri•dePartrriental.a04-,i
                                                                                                         -••• ••                                                     •• •• .•                        • ••• an•d
                                        university committees)
                                                            committee8)                                                                    I• • • : . .„ • :„::, ...• .                                    .
                                       A:list of
                                       A;list        ofcurrent
                                                          currentand:former
                                                                        anctforrnOr                   traineep....             ... g;4sppeT.yiscd•dOct.Oral
                                                                                                traii:iod.(0,g41.$14peryi§cd•doct.Oral
                                                                                                                  ...                ............ .                                              'Or post-
                                                                                                                                                                                                 'Or         pest-
                                 ••••.•doctoral
                                ••:•••• doctoral
                                         ••••
                                         •:••             students),  • • :•.:.. •. • •• • their
                                                                             indicating
                                                          Student,•ating•:their
                                                                      sy                                         :••:: • current .• •• positions
                                                                                                           •. ettrChVOSitiOns•:;•.:,.
                                                                                                                          , •• •...rt.                   •                                 ••• ••:•.; • •
                                                                                                                                                                      .. •. •:,..,• ••••::•••
                                   :•.A"liSt...•     ofofany.
                                                           any.awards, prizes; Qe•                     of. other.  other.speCiO:rec:                       p_gnitioncreddiy00
                                                                                                                                   special.......te.cbghitiorrtedeiyod
                                                                                                                                                             ....„...... .....:.. .                          by the.'• ,
                                        candidate
                                        csndidate and       and,!23 by1.: Ariy..efthe
                                                                          any. of.the candidate'sjeurro.nt•or,fornicrtrairiccs:
                                                                                                       candidate's.icurrent:or,forrricrtrailiccs:
                                   •A comprehensive list of the candidate's                           candidate's'other                                prOfcSsiOnalserYiceH
                                                                                                                                    other professional;:serVice
                                       aetiiiities.(6ditolia
                                       activities          (editorial
                                                       •.. • • ••. . • ... l .h  oarciS,•::Con
                                                                              borcis;:eonfetenc.e  conference:••,_• rpride         organizing,
                                                                                                                                    organizing;leadcrship                                       in •
                                    ••professional.
                                        professional. organizations
                                                                  organizations,•etd)               etc;) ••                             • • • .'••                             ••
                                        Alist                                of seminars: piesciitedi::.
                                        Alist of colloquia orserninarS•preserite.d:••
                                                                                                                                     ••••-••,,                          .
      .,. ,,„     •.                                                                       • • • ..• •• • • • •
 :and
    :.id ato;!,,Chair;
 :andidate;':,Chair;                    A::Statentent of 55 075
                                        Ai:Staten-tent                     07 5Q       0: words
                                                                                             words deSer•ibiti&the.dandidatets
                                                                                                                deScr•ibit4the:dandidates
Chair   siASSistant 1:
Chairsi-Assistant                       tOachirig advising,and.
                                        teaching,advising,                    and.mentoringi!,;
                                                                                            mentoring... .                                                                          .".•              .. • . •
                                        A• statement.of
                                              statement of      •    750.41090
                                                                   .7/5010.0()                 :v_ci.d.rds7.deseribing
                                                                                             IV.Ords.:.deScl'ibing
                                                                                      ••-. ••• ••••; •••••
                                                                                                       ••:•••• •••                             the
                                                                                                                                                 the    carididai0.!•S'reSearch--
                                                                                                                                                           carididafe!•S'reSearch7                              ..:
                                                                                                                                       •          • .                    .• .•:          ••••••-• ••
              -
Stibmit/reeeiye/.-:
Stibtilit/reeeive/.-:             •••program
                                          programand        andfuture.
                                                                   future plans                                                                 .. .                                     .........::. .
  review final
            final                       Copies
                                        Copies ••of    of (ofi
                                                             (of links  ks tO).thoSepidees
                                                                              to)• ••thoge00.00,,.p.f..pillhhshed
                                                                                          • •••••....:                     of published               • ires.eareli•that
                                                                                                                                                                iresearch•that...*41*:
                                                                                                                                                                           •
                                                   •
    materials.                        . included:la the
                                   ...included                       review.file;:asspeciftethm..the,guidelines•for.the.
                                                               tlie revicW•file;a8:SpeeifietLirt•Ihc•r                                              :guidelincs•for•thel   .
                                         appropriateAi
                                   .•appropriate                    ea:committee.(BiolOgical Seiencesjiumanitic.PhySical
                                                                Area:committee.(BiolOgical                                                SeiOnces;:liumanitieSPhySical.
                                     •• Sciences &          &Lagineeriiik,.and!SoeialScienees),..
                                                                Lagineerink,.and!Social                                                                    . •.•
                                        COpics:Of
                                        Copies of all       all0..i4j0.t.
                                                                  Major thaterialS..(e.,.g:','b.00ls;•
                                                                                    atetials (e g, books book                                book           fnap:asorip.t. •••;••00 ..
                                                                                                                                              •,... nianusciipts,
                                        pnapterS)•tha(pre
                                        chapters) „. . •   that            not      .
                                                                                    d    iredtly:
                                                                                         iredtly;:oillac.:61.                 ..             (0.,   :  *04                   throtighiYale's
                                                                                                                                                                 :....:...though              .
                                   ;'libraries
                                        libiaiies as      asspecified
                                                              specifiedin::the•!.gUidelinesfofthe'apPrOprinfe)Areai.
                                                                                  inthegUidelines•fOrthe:apprOpriatO,Areki:•.T.                                                                    1. ::,1•!. .
                                   -..••Committee (Biological ScieneCi;:                    Sciences,               :. RUrrianities;                   PhYSidal•Sciericesi4::•.
                                                                                                                        yhrhanities;..PhYSiCal.Sciencesi
                                                                                                .•                         • •:..                                              ,:•.              •••:•:...f4(.•
                                      :Engineering;
                                        Engineering, arid SodiatScieneOs);•These
                                                                           Social
                                                                              . ... ... Sciences)                                           materials.       . should.:shOrild.te.,M4de.
                                                                                                                                                                               ••
                                            •• 1
                                        .alAilableLtet.:±eferces_ancWiciulaers4f*theArea-COmmittee4nza*4"
                                                                                                   einhcA     . •                     .„.                   orm-Pitt•den-a-sec:                   .
                         .."            Website•and,
                                            . bsa                .fotinaterials!:hOt. aVailable.blectrbnicallyAtithe•FAS•;
                                               . . it'and;•for:itiateriai$::hOt.available..electrOnically;dill              'Lfrie4A'94-c •                                             e..ri•As.; •
                                        Dean's.Office   Office.' •:'                                                                                              .•                . . . .............
                                        Any. additional
                                                    additional materialsAlid::Oandidate
                                                                      rnaterialsmo:::wiadate..would.like                            woUld ikOihe                 f thedepartraontfo
                                                                                                                                                                              department -to
                                        consider
                                        consider•as•     :as itproeeeds:with.thereview•
                                                                   proceeds:with. the:foie*:                                 •.•:•: •
                                                                      •::::                                            •
                             The Chair
                             The       chair reViews••th&niaterralSi.fer
                                                   reviews the mtr       materials:.  ....... lS               dopleteriesS!and
                                                                                                                eetripleteriesS!and.aectiracy;::therr         adeUracy.;•ithen                                brrnts
                                                                                                                                                                                                .....••.subiiiits:;
                             the:Material
                             the inaterial tbi:the:chairk:.
                                                       to the ohair'S'aSsistant    assistant for               for the:  the netnext phuSes; phases:
                                                                  =          •                  •-                  -                 '                  -




                                        STAGE
                                        STAGE 1 COMPLETE
                                                 COMPLETE

                                  PROCEEDTO
                                  PROCEED TOSTAGE
                                            STAGE22



Steps for
      for promotion to
                    to Associate Professor
                                 Professor (or Professor)
                                               Professor) with
                                                          with Tenure                                                                               Last updated: February
                                                                                                                                                                  February 16, 2015                                         6




                                                                                                                                                                                                                           BYRNE012571
                                                                                                                                                                                                                           BYRNE012 571
           Case 3:17-cv-01104-VLB Document 70-17 Filed 04/01/19
                                                       ---      Page 7--------
                                                                        of 9




                                                                                                             ---
                                                                                                                                                --
                                                                                                                                                     ------
   YalC Faculty
   gale FacultyglArts
                qtArtsand
                       andSciences
                           Sciences
   Steps for promotion  to Associate
             promotion to  Associate Professor (or Professor) with Tenure


   Stage 2:
 Referee and                                                                                                                                         Typically done
                                                                       Steps 7-12
                                                                       Steps 742
 Departmental                                                                                                                                          early tall
                                                                                                                                                              fill
   Review

                       7, Distribute
                          Distribute materials
                                     materials to
                                               to referees
                                                  referees
                          The chair's
                               chair's assistant
                                       assistant sends emails to those
                                                 sends emails    those referees who have agreed to
                          review the candidate. The emails include:
Chair's
Chair's Assistant
        Assistant            • The approved formal letter inviting the referee to evaluate the candidate                                             Preferably by
                                and describing the information desired (using the standard template).                                                August 25, but
   Distribute
   Distribute                   For follow-up letter to external referees concerning promotion of
    materials
    materials                                                                                                                                         no later than
                                Associate Professor on Term to Tenure use this template                                                               September 1
   to referees
      referees               •• The candidate's CV,
                                                 CV, teaching
                                                      teaching and research statements, and (depending
                                on disciplinary custom) links to or copies of relevant publications
                          Letters of
                                  of evaluation are due by the agreed date, typically no later than
                          October
                          October 15.15.
                                                                                                        3,
                          Track  referee responses
                          Track referee  responses
                                        assistant Collects
                          The Chair's assistant   Collects and •tracks
                                                                  _     receipt Of
                                                                        receipt  dfall
                                                                                   ''all letters
                                                                                          letters and
                                                                                                  and reminds
                          referees of the
                                       tbe deadline.
                                           deadline. if
                                                      Ifthere
                                                         thereisisaa" risk an
                                                                    riskof  an insufficient
                                                                                insufficient number
                                                                                                number of letters
                          accumulating, the chair
                                               chair'and eommitteeshould be informed immediately,immediately, so
                                                                                                               so
                                           reviewers• carr-be
                          that additional reviewers    can be secured
                                                              secured as as needed,
                                                                            needed, in consifitatieri
                                                                                           consultation with the
                          Office of
                          Office of the
                                     the FAS Dean.
Chair,"S'AssiStarit
Chtiir,"S'AssiStarit                Thech4ir.(or,wheresuitable,.                  chaiis,
                                    Thech4it.(or,.where.suitable, chai—s,'assistaat     'assistatit
                                            eraftet
                                            er: after the the.::referees
                                                                refeleeslettei!letter art iVeS, !".
                                                                                       arrives:                                                                Begmntn
                                                                                                                                                               Begmmu
                                   The.a§.  §istantsends
                                    The a§§istant      sendsrem     remiri.der:inessag6$!*(iWeekkaiia
                                                                         indef.Messages.!tWoWeekSi6ild6iie           one   ii,/ek.befdre
                                                                                                                     oneweek'be.fdre                          September
                                    the final deadline those
                                    the-final                  to those     whiphave:
                                                                          WhO      have:not      yet siibrnrtteil an evaluation;
                                                                                           notyerSubniiitted'ait'eVidiliatiatti
                             ▪• If the: evaluation is not         not yet returned,       the: assistant
                                                                             rettimed,.the...:aSSistatif
                                  • rerninderS.bne,
                                    rernitiderS.One, two   two And:       three Weeks aftei the deadline.'
                                                                     and:threeWeeks.after              deadline. •
                                    Receipt
                                    Receipt ofofatatleast
                                                       l eastseven
                                                                sevenanus-length,
                                                                           anus-Length,;letters
                                                                                            lett.ersi(with• at. least.
                                                                                                     !(with at            four of these •••.:
                                                                                                                  leaS t..ToOr
                                    a.rmSleilgtl . eftdrs comingfrom          froni....rof,eree-S!::.Wha:haVe
                                                                                  :ref,eree§!..WIto:     have•.. Oat
                                                                                                                 not
                                                                                                                   - • previolislY
                                                                                                                       previorislY:
                                                                                                                               .• •• •
                                        tten for
                                    Written
                                    wi        forthe       candidate forananappointment
                                                   theeandidate:fer                   appointment     yipromotion
                                                                                                         pfpthOW11.at      af".Yale)
                                                                                                                             Yale) is:
                              •••••"regaitedi.to.
                                   :regai red.:tO (...Move
                                                    loye to    tothL  the next
                                                                          next step
                                                                                 step itt.the
                                                                                       in the-process•Ot
                                                                                                process of promOtiohto
                                                                                                             promotion to ,":
                                •••"!ASsOciate.!PrOfeSsor
                                    Associate Professor       . .... .dr•T
                                                                      .. 1.01Prefessor
                                                                               Professor. with Teraii8,
                       9. Manage
                          Managedocuments
                                 documentsand
                                           anddocument
                                               document access
                                                        access
                          Beginning when the candidate submits their materials, and continuing as the
                          referee letters come in, the chair's assistant ensures that all documents are
                          uploaded in Mterfolio. (The chair's assistant should consult with the Office
                          Of E'aculty
                          Of E'acultyAdministrative
                                       AdministrativeServices
                                                       Servicesififassistance
                                                                    assistanceisisneeded
                                                                                   neededwith
                                                                                          withthis
                                                                                               thistask)
                                                                                                    task)
Chair's Assistant
                          Materials should be organized in such a way that:                                                                            Beginning
    Manage
    Manage                                                                                                                                            September 1
                             •• relevant groups (departmental review committee; eligible department                                                  and continuing
 documentsand
 documents   and                 faculty; members of the Area Committee) have access through the
documentaccess
document   access                                                                                                                                     as the letters
                                 secure website to materials at suitable times                                                                            arrive
                              •• confidential documents are available only to the appropriate individuals
                          Please ensure that all confidentiality policies are followed.
                          When all materials are received, the case is assigned to the departmental
                          faculty review committee.


Steps for promotion to Associate Professor
                                 Professor (or Professor) with Tenure                               Last
                                                                                                    Last updated'
                                                                                                         updated'Febritafry
                                                                                                                  Febritafry16,16, 2015
                                                                                                                                2015                                       7



                                                                                                                                                                          BYRNE012572
              Case 3:17-cv-01104-VLB Document 70-17 Filed 04/01/19 Page 8 of 9



   Yal e Focti/ty
   Yale  facido, of
                  o fArts
                     Artsand
                          and Sciences
                              Sciences
    StepS for
    StepS for promotion  to Associate
              promotion to  Associate Professor
                                      Professor (or
                                                (or Professor) with Tenure

                                                                                                                                ::
                             10. Deliberate
                                 Deliberate and
                                            and recominetid
                                                 recominetid ""                                                                                                     ,.pgirn.ting,th.9:
                                                                                                                                                                      pgirn.ting,th.9:
                                 The
                                 The depb.rtrherital:faoultY'reviewieOnWittee;,aft0                             cohstilthigith&diteria for.                    earVfAlli:      .-- .'when
                                                                                                                                                                      _,..,...:,.--          • :.: . .
                                             depb.rtrherital:faoultY'reviewieOnWittee;,aft0 cohstilthigith&diteria                                                    _,..,...:,
                           , promotion
                                  promotion and                                                                                                                  tlid:tandidate:
                                                     andthethedepartmental
                                                               departmental'eiAifidentiali                 policyreyiews:th6 .
                                                                                    'eiAifidentialipolicyreyiews:th6.                                            ..':'4:7 , ••
 Departmental
           :„                                                          •the'gO.S.tbfitinkirig:9;
                                                                              -
                                                                              - '.'. --•—•
                                                                                        •—• —, , - .                          • , -, - , .,- . , -         subthits-,matetialii
                                                                                                                                                           subthits-,matetial
                       Candidate'sCandidate's         materials,
                                                materials,   withwith
                                                                    the'gO.S.tbfitinkirig:9;                  recoiti.mendatigri--asSdbit
                                                                                                             recoiti.mendatigri-           asSdbit :as:   '' , ''''..,. .,-:-, ;:ii.i.,.2
                                                                                                                                                                                 ;:ii. i .,.2 : 'I
    ....
         R
    . ... : i
              eview'
                   ::"      : :
                            :::..     !..: ,  '
                                              '  . ' '       .   .   '   .
                                 posSible':4ftef the!required ;Set Of letters
                                 posSible':4ftef                                               -
                                                                                               -  .':, ..'-,,..:
                                                                                                       ..
                                                                                                        ' -,   ,.. : -  -     .       ' , :, :'.'.': --    ithO':cOhtmiling
                                                                                                                                                           ithO':cOhtmilinga8;i'l                 a8;i'l
    Committee
    Committee .                                                                   letters  has!:been/J•eceiVed
                                                                                            has!:been/J•eceiVed              attcttile::st4tect;            , !letters'beebille:
                                                                                                                                                                       ,. ..,, .--9,. , .: .
     ... '         .               : e4dline'for:re
                                     __..  :           receipt
                                                         : " of
                                  .il.e4dline'for:redeilit     of .any
                                                                    : outstanding!etters
                                                                       outstanding          letters has passed.                                                 ::           , i' !.' ;:
                                                                           . .7..              .                   - - . ..'                                      ,iavailable
                                                                                                                                                                         h lablb
 Deliberate and:
 , :reetitilmetid;
   :reetiriimend;                                                                                                                                           Target 'dhite
                                                                                                                                                            Target           for 1;
                                                                                                                                                                      'dhite for 1;
                                                                                                                                                           recommendation
                                                                                                                                                             :11(r:41*r:tan'
                                                                                                                                                            ::NOV.eiln()or 1

                             H.
                             H. Deliberate
                                Deliberate and
                                           and vote
                                               vote
                                   As soon as possible after the required set of letters has been received and one
                                   week after the stated deadline for receipt of
                                                                              of any outstanding letters (but no
                                   later than mid-November), a faculty meeting is held at which all eligible
                                   departmental faculty are invited to participate in. discussion
                                                                                       discussion of
                                                                                                  of the
                                                                                                     the candidate's
                                                                                                         candidate's
                                   materials and to vote formally on
                                                                   on the candidate's case.
                                        •• If more than one department is voting on the      the case (joint appointment),
                                              no aspect' of
                                                          of the
                                                              the deliberations
                                                                  deliberations or
                                                                                 or outcome
                                                                                    outcome ofof the
                                                                                                  the first
                                                                                                      first department's
                                                                                                            department's
                                              discussion or vote may be revealed to the second department prior to the
                                              conclusion of the second department's
                                                                            department's formal vote.
                                         •• Formal department deliberations should involve only faculty members
                                              who are eligible
                                                        eligibleto toVoteaotordinitd
                                                                      Voteaotordinitd the Faculty Handbook. If, by
                                              standing department practice or policy, faculty with secondary
    Eligible                                  appointments vote in such cases, a copy of this department policy
 Departmental                                 should be submitted to the FAS Dean to be kept.on file. To ensure
  Faculty and                                 fairness in deliberations, these Handbook policies must be followed                                                 Target date:
Chair's Assistant                             meticulously,                                                                                                       early to mid
                                          •• The department chair should begin formal department deliberations by                                                  November
Deliberate, vote                              reminding faculty of  of the Criteria
                                                                           Criteria for
                                                                                    for promotion and the university and
and submit
    submit vote                               deliartritent confidentiality policies.
                                              Dependingon
                                           . Depending      ondepartmental
                                                                departmentalpractice,
                                                                               practice,deliberations
                                                                                         deliberations maymay continue across
                                              more than one meeting before a formal vote is taken.
                                          . According
                                              According to to the Faculty Handbook,
                                                                            Handbook, "All voting on multi-year
                                              appointments and promotions must be done with secret      secret ballots."
                                          •• According to the Faculty Handbook, "For an appointment to be carried
                                              to the appropriate appointment and promotions committee, the
                                              candidate must receive affirmative votes from a majority of those
                                              present and eligible to vote." Abstentions are therefore included in the
                                              total number of votes cast for purposes of determining whether the
                                              candidate receives a majority. A tie vote is not majority support.
                                    At the conclusion of the meeting:
                                        • The vote should be recorded by the department chair on the
                                           Departmental Faculty Vote Form available in Interfolio, including a list
                                           of those eligible to vote, those present for the vote, and the outcome of
                                           the vote (yea-nay-abstain). The form should be uploaded into Interfolio
                                           by the chair's
                                                  chair's assistant and the case
                                                                            case assigned to the FAS Dean.
                                        •• The department chair should remind those present that no member of   of the


Steps for promotion to Associate
          promotion to Associate Professor
                                 Professor (or
                                           (or Professor) with Tenure                                          Last updated: Februcey
                                                                                                                             February 16,
                                                                                                                                      16, 2015



                                                                                                                                                                                               BYRNE012573
                 Case 3:17-cv-01104-VLB Document 70-17 Filed 04/01/19 Page 9 of 9



   Yale Family
        Faculty ofArts
                ofArts and
                       andSciences
                           Sciences
   Steps for promotion  toAssociate
             promotion to Associate Professor (or Professor) with Tenure


            'd)
     (cant 'd)                         departmentshould communicate with the candidate about the outcome
                                       department
   Eligible                            of the vote until the chair has had the chance to speak formally with the
 Departmental                          candidate, and that no  informationabout the details of the vote
                                                            no information                                                                               'd)
                                                                                                                                                  (cont 'd)
  Faculty and                          (unanimous/divided), the faculty discussion, or the confidential content
                                                                                                                                                Target date:
Chair's Assistant                      of the external review letters should be conveyed to the candidate under
                                       any circumstances,                                                                                       early to mid
                                                                                                                                                 November

Deliberate,vote
Deliberate, vote
andsubmit
and  submitvote
            vote

                            12 Convey
                               Conveyresult-of.depa
                                          result-of.departrnen     vOteltrcandid ate
                                                        rtrnen tat vOteltrcandid
                                .     :......
                               'ricitif..16 -the..eand id
                               .'.ricitifieSthe...caad id at6  bfthe
                                                           at6 of the.:eestil    of the..Vo
                                                                      .:eestil t of           tei'reM ennberi fig.that
                                                                                    tlie..Vo te;reMeMberifig.that
     •••••••• •::•:: •:.•
                     •:.•         candidate    should: be
                                  candid to should:be     info:med._oilly
                                                             info:med._only  whether      the';'.Vtite:WtrS
                                                                                  wl ether.    the:;vote, was:faVorablel::or
                                                                                                               favo..rable off;
     •• Chair..                   unfavoi able; Nn  Nn inforrnnl,riri   aboutthe
                                                        inforrnnlrriri about                      of
                                                                                       details ofthe
                                                                                  the details         thevote
                                                                                                           vote                                  :ik opp4s!
                                                                                                                                                 :ikopp   4s!
                                  (iin nirrialFdiv:ided) ShoUld:bi?,00.
                                                              should be. cori.veyed             to the::candidpte
                                                                               11.16ied.':io. the::candiciate           any any
                                                                                                                underunder                      possible after
Conveyrresult_o
ConveyrresulLo                    N.rofii:stati47:6:
                                  CirouniStatiefek
  epartmeitteil
  epartmental                                                                                                                                      epaptmen
     vote
     vote
                                                                                                                                                    meeting
                                0:iice the
                                Once   the. chajrItag.sPdken:tO,the
                                             chair hag,spOken tOtheCandidate,
                                                                           candidate, s/he    s/he should:it:dorm
                                                                                                         licjull.inforrpfi
                                                                                                                         p-.:9,: facylty
                                                                                                                                  facyltj/
                                that silio. haN (Ain& :so,
                                thaCq!!0:-hq$iilqi*.i       and again
                                                         O; and           remind th
                                                                  agaitretnind,th     itiiht ffp       5 ,71i?/;?foiy7atioiF
                                                                                               faiaeUlty
                                                                                                   bnitY:   d inforrnation:alio14Jhe-
                                                                                                           r?o                   about the,
                                details
                                details '6ftbe
                                          Ofthe1/01.
                                                 vote:(unanimous/divided)
                                                     :-;(611aiiiiiiiiiisidiViided)i , aculty        e!.!t6 discussion,
                                                                                                              j§eu$sion,: or
                                                                                                                          of.:::the
                                                                                                                                 t5e, .
                                con tici enlialleontein
                                coPtidoitioLi_O eeht of   ofthe
                                                             theexteittitil   iei-iievs,
                                                                   external reView-    ',._lletters
                                                                                              efters should be conveyed
                                                                                                                     conveyed:to the.    the:
                                Calidiciale::tinde79Xii:Cirmstari
                                Randiciale under any circumstances.     ce s.

                                (As needed):
                                    needed): Follow
                                             Follow procedures
                                                    procedures for
                                                                for unfavorable
                                                                    unfavorable departmental
                                                                                departmental vote
      Chair
                                If the departmental vote is notfavorable,
                                                                favorable,the department chair must:
                                                                                                                                                 As soon as
   (As needed)
   (As  needed)                     •• Notify the FAS Dean and the Area Committee chair of the outcome,                                         possible after
     follow
     follow                         •• Draft a letter (from the department chair) informing the candidate about                                  department
 proceduresfor
 procedures   for                      the outcome, The letter to the candidate must be approved by the FAS                                        meeting
  unfavorable
   unfavorable                         Dean before delivery.                                                                                      (if vote is
  departmental
  departmental                     •• Schedule a meeting with the candidate to discuss the outcome.                                             unfavorable)
       vote
       vote
                                This completes the process.




                                      STAGE 2 COMPLETE

                                  PROCEED TO STAGE 3


Steps for promotion to Associate Professor (or Professor) with Tenure
Steps                                                                                                  Lost
                                                                                                       Lost updated:
                                                                                                            updated:February
                                                                                                                     February16,16, 2015
                                                                                                                                 2015                            9



                                                                                                                                                               BYRNE012574
